Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 05/15/2020; 
Claims 1-17 are pending and rejected; claim 1 independent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 provisionally rejected on the ground of nonstatutory double patenting over claim 1-14 of copending Application No. US 16/739,123 A1. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: Both the instant application and the copending application are direct to scrambling (converting) identification data set to (two dimensional cod) 2D code. See table below for independent claims comparison.
Instant application 
US 16/739,123 A1
1. A card identification system with scramble coding ability, comprising: a primary terminal for providing data to a mobile phone, the data being about a person to be identified; the primary terminal being owned by an entity; a cloud device connected to the primary terminal for receiving instructions from the primary terminal for transferring at least one identification data set; each identification data set including a card ID, a device code, and a validation period; a mobile phone wirelessly connected to the cloud device; the mobile phone downloading a scrambling coding APP from the cloud device; the scrambling coding APP serving to receive the at least one identification data set transferred from the cloud device and adding a mobile current time from the mobile phone; wherein the scrambling coding APP is built with a scrambling coder and stored at least one master key; each master key being corresponding to a respective identification data set; different identification data set having its own master key; and wherein the scrambling coder is stored with a scrambling variable; the scrambling coding APP encrypts the card ID, the device code, the validation period of the identification data set and the mobile current time based on the master key of the identification data set so as to get an encryption data; then the encryption data is encoded by the scrambling coder by using the scrambling variable to become a 2 dimensional code; due to the action of the scrambling variable, the 2D code is time-varied; that is, the 2D code is only retained for a predetermined time period; after the period, the scrambling coder will generate another 2D code.
1. A non-transferred identification system using scrambling two dimensional code, comprising: a server for transferring a code transfer website to an external electronic communication device; wherein transfer of the code transfer website is unnecessary to download any communication software for transferring of the code transfer website; and thus the user is unnecessary to download other software for transfer of the code transfer website; wherein the server is built with a scramble coder; the server is stored with an identification data set and a scramble variable; the identification data set contains an identification ID, a validation time period and the current time of the server; the identification ID serves to identify a specific object; after identification; wherein the server stores a scramble variable; the scramble coder encodes the identification code, the validation time period, and the current time of the server of the identification data set by using the scramble variable and then the encoded codes are changed as a 2D code; the 2D code only retains through a finite time period which is the validation time period; after a finite time, the 2D code is changed as another 2D code; from time to time this process is repeated until a preset time is elapsed so that we mean that the 2D code is scrambled; and an electronic communication device for receiving the code transfer website from the server; when the electronic communication device is connected to the server through the code transfer website, the server generates the 2D code by the scrambling way and transfers the 2D code to the electronic communication device; and wherein the server further comprises a database for storing the code transfer website and the identification data set.


Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murr et al. WO Pub. No. 2015/106333 A1 (hereinafter Murr) in view of Omar US Pub. No. 2011/0281630 A1 (hereinafter Omar).
Murr teaches
As to claim 1, a card identification system with scramble coding ability (see Murr ¶152), comprising: 
a primary terminal for providing data to a mobile phone, the data being about a person to be identified (see Murr ¶97, device 101 is generally configured to: receive, from remote computing device 105, identifier data; ¶116, device 105 can prompt a user of device 101 to input a password, and the like, to confirm the identity of device 101); 
the primary terminal being owned by an entity; 
a cloud device connected to the primary terminal for receiving instructions from the primary terminal for transferring at least one identification data set (see Murr ¶97, provide the verification code for acquisition by proximal computing device 103 for transmission to remote computing device 105); 
each identification data set including a card ID, a device code, and a validation period (see Murr ¶¶134-135, Identifier data 363 can comprise one or more identifiers, including but not, limited to, device identifier 365, and time period); 
a mobile phone wirelessly connected to the cloud device (see Murr ¶101, mobile computing devices); 
the mobile phone downloading a scrambling coding APP from the cloud device (see Murr ¶123, device 101 comprises a mobile electronic device, such as a cell phone, ¶134, a provisioning session can include device 101 downloading application 155 from device 105); 
the scrambling coding APP serving to receive the at least one identification data set transferred from the cloud device and adding a mobile current time from the mobile phone (see Murr ¶¶34 46 152, mobile device can generate a machine readable verification code using a given algorithm to encode the identifier data in the verification code and optionally a time stamp, and/or other data for identifying the mobile device that can be stored at the mobile device and/or generated by the mobile device); 
and 
wherein the scrambling coder is stored with a scrambling variable (see Murr ¶40, generate a machine-readable verification code using a first given algorithm, the first given algorithm configured to encode the identifier data in the verification code); 
the scrambling coding APP encrypts the card ID, the device code, the validation period of the identification data set and the mobile current time based on the master key of the identification data set so as to get an encryption data (see Murr ¶152, the string can be encrypted using an encryption scheme including, but not limited to, a substitution code, a public/private key encryption scheme, scrambling characters of an alphanumeric string using a given pattern, and the like); 
then the encryption data is encoded by the scrambling coder by using the scrambling variable to become a 2 dimensional code (see Murr ¶152, in some of these implementations, the string can be encrypted using an encryption scheme including, but not limited to, a substitution code, a public/private key encryption scheme, scrambling characters of an alphanumeric string using a given pattern, and the like); 
due to the action of the scrambling variable, the 2D code is time-varied (see Murr ¶¶152-153 234, generate a limited-time identifier of device 101 each time verification code 803 is generated); 
that is, the 2D code is only retained for a predetermined time period (see Murr ¶166, where time stamp 801 is present in verification code 803, device 105 can further determine whether verification code 803 has been received within a given time period by comparing time stamp 801); 
after the period, the scrambling coder will generate another 2D code (see Murr ¶¶153 234, generate a limited-time identifier of device 101 each time verification code 803 is generated);
Murr does not explicitly teach but Omar teaches
wherein the scrambling coding APP is built with a scrambling coder and stored at least one master key (see Omar ¶23, encrypting the scrambled data using a one-time encryption key, wherein the encryption process applied to the scrambled data changed each time it is); 
each master key being corresponding to a respective identification data set (see Omar ¶23, encrypting the scrambled data using a one-time encryption key, wherein the encryption process applied to the scrambled data changed each time it is used); 
different identification data set having its own master key (see Omar ¶23, encrypting the scrambled data using a one-time encryption key, wherein the encryption process applied to the scrambled data changed each time it is used);
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify the mobile identity verification system disclosed by Murr to include the multifunction authentication system as thought by Omar, in order to use key for every respective set of identification data set. a person with ordinary skill in the art would have been motivated to securely encrypt the identification data sets by dynamically assigning a different key in order to enhance security.
As to claim 2, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 1, further comprising a coder receiving end for receiving the 2D code from the scrambling coding APP (see Murr ¶34, once the identifier data is received, the mobile device can be off-line when generating and/or rendering the verification code); and 
a scrambling decoding operator connected to the coder receiving end (Murr ¶34, the remote computing device decodes the verification code using a complimentary algorithm); 
the scrambling decoding operator including the scrambling variable or other variables related to the scrambling variable and the at least one master key (Murr ¶34, the remote computing device decodes the verification code using a complimentary algorithm); 
wherein for a specific identification data set, the master key of the scrambling decoding operator is identical to the master key of the specific identification data set in the scrambling coding APP (Murr ¶34, the remote computing device decodes the verification code using a complimentary algorithm); 
the scrambling decoding operator receives the 2D code from the coder receiving end and decodes the 2D code as a decoded 2D code and then decrypts the decoded 2D code by using the master key so as to get the card ID, the device code, the validation period and the mobile current time corresponding to the identification data set (Murr ¶34, the remote computing device decodes the verification code using a complimentary algorithm; ¶81, each of the data sets can comprise data corresponding to a respective key) ; 
then the scrambling decoding operator determines whether the current time is in an effective time interval between the mobile current time and the mobile current time plus the validation period (see Murr ¶177, device 105 can use a time stamp (which can include, but is not limited to a date) from clock 329 to generate each of identifier data 363 and new identifier data 363a….device 101 receives new identifier data 363a (e.g. block 507 of method 500) which can be used to generate a new verification code as described above with reference to generating verification code 803); 
if the current time of decoding is not between the effective time interval, the scrambling decoding operator considers that the time that the coder receiving end scans the mobile phone is over the effective time interval (see Murr ¶181, identifier data 363 can expire after a given time period, which can be tracked by one or more of device 101 and device 105); 
that is to say, the 2D code is ineffective and then no succeeding operation is performed (see Murr ¶181, identifier data 363 can expire after a given time period, which can be tracked by one or more of device 101 and device 105); 
if the current time of decoding falls into the effective time interval, then the device code is identified (see Murr ¶181, identifier data 363 can expire after a given time period, which can be tracked by one or more of device 101 and device 105); and 
if the device code is effective, the card ID is transferred to the cloud device or the primary terminal to inform related members of the entity or to be recorded (see Murr ¶181, identifier data 363 can expire after a given time period, which can be tracked by one or more of device 101 and device 105).

As to claim 3, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 2, wherein the time of the mobile phone is synchronous with the time of the coder receiving end (see Murr ¶234, a given one-time code will work at a device (e.g. device 1603) associated with a given merchant (or another peer) for a specific amount at a specific time. When the time expires, and/or a given one-time code is used at a device other than one associated with a transaction, the transaction will be denied by device 1605).

As to claim 4, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 2, wherein the scrambling variable or other variables related to the scrambling variable are variables which are interrelated between the scrambling coder and the scrambling decoding operator; that is, the scrambling decoding operator knows the scrambling variable by which the scrambling coder generates the 2D code (see Murr ¶144, data encoded in the verification code being extractable from the verification code using a second given algorithm complimentary to the first given algorithm).

As to claim 5, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 2, wherein the scrambling variable is hour, minutes and seconds (see Murr ¶261, device 2213 can reverse the transaction by transmitting a notification to device 2205 to do so within a given time period (including, but not limited to one hour, a few hours, and the like)).

As to claim 6, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 2, wherein the scrambling variable is related to time (see Murr ¶166, determine that the verification code 803 has been received within a valid time period).

As to claim 7, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 2, wherein the predetermined time period is the validation period (see Murr ¶¶166-167, determine that the verification code 803 has been received within a valid time period).

As to claim 8, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 2, further comprising an identification time period set machine which is located in the primary terminal or the cloud device for providing a time period or a time which allows the scrambling coding APP to generate the 2D code (see Murr ¶¶166-167, when a time that verification code 803 is received and/or processed at device 105 is outside of a given time period from the time that identifier data 363 was generated and/or transmitted to device 101); 
if the time period is out of the identification time period or the time, the scrambling coding APP does not generate 2D code (see Murr ¶62, identifier data can expire after one or more of the given time period).

As to claim 9, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 2, wherein the scrambling decoding operator is installed in a non-clouded electronic device (see Murr ¶¶34 60, generating the one -time-use machine-readable verification code when the device is off-line).

As to claim 10, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 8, wherein the non-clouded electronic device is an independent decoder or another mobile phone, so that the non-clouded electronic device can identify the 2D code directly (see Murr ¶34, the remote computing device decodes the verification code using a complimentary algorithm).

As to claim 11, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 8, wherein the scrambling decoding operator is installed in the cloud device so that it is separated from the coder receiving (see Murr ¶34, transmit the verification code to the remote computing device; the remote computing device decodes the verification code using a complimentary algorithm) end; 
the 2D code is transferred to the cloud device through the coder receiving end; then the scrambling decoding operator decodes the 2D code (see Murr ¶34, transmit the verification code to the remote computing device; the remote computing device decodes the verification code using a complimentary algorithm).

As to claim 12, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 8, wherein the scrambling decoding operator is installed in a non-cloud device so as to be combined with the coder receiving end (see Murr ¶34, once the identifier data is received, the mobile device can be off-line when generating and/or rendering the verification code).

As to claim 13, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 1, wherein the system is applied to one of communication systems of 2G, 3G, 4G, 5G, WiFi, blue tooth and NFC (see Murr ¶108, cell-phone links, cellular network links (including but not limited to 2G, 2.5G, 3G, 4G+).

As to claim 14, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 2, wherein the 2D code is QR code (see Murr ¶34, the verification code can comprise a QR (quick response) code).

As to claim 15, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 2, wherein the cloud device includes a checker; before transferring the identification data set, the mobile phone transfers an activation code to the checker of the cloud device, the checker will check whether the activation code is an acceptable code by the system (see Murr ¶132, processor 320 is further configured to receive password data, and the like, from device 103 using interface 324 and verify the password data by comparing the received password data to password data stored at memory 322).

As to claim 16, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 2, wherein the at least one identification data sets are a plurality of identification data sets (see Murr ¶¶134-135, Identifier data 363 can comprise one or more identifiers, including but not, limited to, device identifier 365, and time period); 
each identification data set has its own related master key; and the scrambling coding APP encrypts and encode each identification data set by using the master key which is related to the identification data set and the scrambling variable; and the scrambling decoding operator decoding and decrypting the 2D code by using the scrambling variable or other variable related to the scrambling variable and the master key related to the identification data set (see Omar ¶23, encrypting the scrambled data using a one-time encryption key, wherein the encryption process applied to the scrambled data changed each time it is used).

As to claim 17, the combination of Murr and Omar teaches the card identification system with scramble coding ability as claimed in claim 15, wherein when there are a plurality of identification data sets, there are a plurality of coder receiving ends; and each coder receiving end has a respective identification data set (see Murr ¶¶134-135, Identifier data 363 can comprise one or more identifiers, including but not, limited to, device identifier 365, and time period).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433    

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433